Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00821-CV

                         GOLDEN REHABILITATION CENTER, L.L.C.,
                                      Appellant

                                               v.
 Juanita Perez, Virginia Garcia, Paul Zapata, and Sylvia Sanchez, Individually and as Heirs of
Juanita PEREZ, Virginia Garcia, Paul Zapata, and Sylvia Sanchez, Individually and as Heirs of
                                         Elisa Zapata,
                                          Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-06946
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 15, 2015

APPEAL REINSTATED AND DISMISSED; STAY OF TRIAL COURT PROCEEDINGS
LIFTED; REMANDED TO TRIAL COURT FOR RENDITION OF JUDGMENT IN
ACCORDANCE WITH THE PARTIES’ SETTLEMENT AGREEMENT

           Appellants and Appellees filed a joint motion to dismiss this appeal. The parties advise

this court they have settled the dispute pertinent to this appeal. The parties request this court

reinstate the appeal from its abatement, lift the stay imposed upon the trial court proceedings and

dismiss the appeal.

           The motion is granted. Further, pursuant to Texas Appellate Rule 42.1(a)(2)(B), we

remand the case to the trial court for rendition of judgment in accordance with the parties’
                                                                                   04-13-00821-CV


settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Costs of the appeal are taxed against the

party who incurred them.


                                                 PER CURIAM




                                               -2-